DETAILED ACTION

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 U.S.P.Q. 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 09 February 2022. Claims 65-91 are pending in the instant application. 

37 C.F.R. § 1.98
	The information disclosure statements filed 09 February 2022, have been placed in the application file and the information referred to therein has been considered.
	
Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 65-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/584,231 in view of . Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a recombinant modified vaccinia ankara (MVA) vector comprising: i) a first nucleic acid sequence encoding an ebolavirus (EBOV) glycoprotein, and ii) a second nucleic acid sequence encoding an ebolavirus (EBOV) VP40 matrix protein; wherein both the first nucleic acid sequence and the second nucleic acid sequence are under the control of one or more promoters compatible with poxvirus expression systems; wherein the first nucleic acid sequence is located between MVA genes 18R and GIL; wherein the second nucleic acid sequence is located between MVA genes A50R and B1R in a restructured and modified deletion site III; and, wherein the ebolavirus glycoprotein and the ebolavirus VP40 matrix protein are capable of assembling into virus-like particles (VLPS) when expressed in a host call (claim 65). Claim 66 is directed toward a recombinant MVA vector wherein the first nucleic acid sequence and the second nucleic acid sequence have been optimized by one or more methods selected from the group consisting of i) changing selected codons to other synonymous codons that are optimal for protein expression by MVA, ii) interrupting homopolymer stretches using silent mutations, and iii) interrupting transcription terminator motifs using silent mutations.  Claim 67 references a recombinant MVA vector wherein the ebolavirus glycoprotein and ebolavirus VP40 matrix protein are derived from the same species of ebolavirus. Claims 68-91 recite various EBOV species (e.g., Sudan, Zaire, Taï Forest, and Reston). Claim 1 of the ‘231 application is directed 1. A recombinant modified vaccinia ankara (MVA) vector comprising: i) a first nucleic acid encoding a Marburg virus (MARV) glycoprotein, and ii) a second nucleic acid sequence encoding a Marburg virus (MARV) VP40 matrix protein; wherein both the first nucleic acid sequence and the second nucleic acid sequence are under the control of one or more promoters compatible with poxvirus expression systems; wherein the first nucleic acid is located between MVA genes I8R and G1L; wherein the second nucleic acid sequence is located between MVA genes A50R and B1R in a restructured and modified deletion site III; and wherein the MARV glycoprotein and the MARV VP40 matrix protein are capable of assembling into virus-like particles (VLPs) when expressed in a host cell. Claim 2 is directed toward a recombinant MVA vector wherein the first nucleic acid sequence and the second nucleic acid sequence is optimized by one or more method selected from the group consisting of i) changing selected codons to other synonymous codons that are optimal for protein expression by MVA, ii) interrupting homopolymer stretches using silent mutations, and iii) interrupting transcription terminator motifs using silent mutations. Claim 3 references a recombinant MVA vector wherein the MARV glycoprotein and MARV VP40 matrix protein are derived from the same MARV strain. Claims 4-11 recite specific MARV GP and VP40 sequences. Claims 12-15 recite various methods of use employing the recombinant MVAs comprising MARV GP and VP40. Both applications disclose the insertion of a filovirus GP into region I8R/G1L and filovirus VP40 into region A50R/B1R. The ‘231 application does not disclose the utilization of GP and VP40 from different EBOV isolates. However, Towner et al. (U.S. Pub. No. 2012/0251502, published 04 October 2012) provide the complete nucleotide/amino acid sequences for the Zaire, Sudan, Reston, and Cote d’Ivoire/Taï Forest isolates. Therefore, it would have been prima facie obvious to substitute the MARV GP and VP40 proteins in the ‘231 application with the EBOV GP and VP40 disclosed by Towner et al. (2012). One of ordinary skill in the art would have reasonably expected the EBOV proteins to behave similarly to the MARV proteins because they are both closely related filoviruses.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               07 May 2022